PER CURIAM.
This is a motion for an appeal from a judgment declaring that appellees have a 10 foot right of way through the lands of appellants. Since appellants admit that appellees have a right to this passway, no issue is presented on this appeal for us to determine. The exact location of the passway which has been laid out by commissioners appointed by the court has not •been passed upon or . confirmed by any Judgment, and the question of location cannot be raised on this'appeal.
The judgment is affirmed.